            Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


PATRICIA FITZGERALD and                   )            CASE NO. _____________
THOMAS FITZGERALD,                        )
                    Plaintiffs,           )
                                          )
      v.                                  )
                                          )
R.J. REYNOLDS TOBACCO CO.,                )
PHILIP MORRIS USA, INC., and              )
DEMOULAS SUPER MARKETS, INC.,             )
                                          )
                        Defendants.       )
                                          )
                                          )
___________________________________________

                         DEFENDANTS’ NOTICE OF REMOVAL

       Defendants Philip Morris USA Inc., R.J. Reynolds Tobacco Co., and DeMoulas Super

Markets, Inc. (“Defendants”), pursuant to 28 U.S.C. §§ 1334, 1452, 1441, and 1446, and with full

reservation of defenses, hereby remove this action from the Middlesex Superior Court,

Commonwealth of Massachusetts, to the United States District Court for the District of

Massachusetts. In support of its Notice of Removal, Defendants state as follows:

                                BASIS FOR JURISDICTION
       1.      In this Notice of Removal, Defendants are exercising their right pursuant to 28

U.S.C. §§ 1334, 1441, 1446, and 1452, to remove all claims and causes of action asserted in the

pending action captioned Patricia Fitzgerald and Thomas Fitzgerald v. R.J. Reynolds Tobacco

Co., et al., Case No. 2081CV02586, Middlesex Superior Court (the “State Court Action”), from

the Middlesex Superior Court, Commonwealth of Massachusetts, to the United States District

Court for the District of Massachusetts. True and correct copies of all process, pleadings, and

orders served upon Defendants are attached as Exhibit 1 (PM USA), Exhibit 2 (Reynolds) and

Exhibit 3 (DeMoulas).


                                               1
               Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 2 of 9




          2.      Plaintiffs Patricia Fitzgerald and Thomas Fitzgerald filed the State Court Action on

October 26, 2020, in the Middlesex Superior Court, Commonwealth of Massachusetts. Plaintiffs

seek compensatory damages in this product liability action based on a claim that Plaintiff Patricia

Fitzgerald developed lung cancer as a result of her purchase and use of cigarettes manufactured or

sold by Defendants. It is clear from the face of the Complaint that Plaintiffs’ claims arose at the

latest by April 30, 2019, see Compl. at ¶¶ 1, 23 (Ex. 1). .

          3.      On June 17, 2019, approximately two months after Plaintiff Patricia Fitzgerald’s

alleged lung cancer diagnosis, she filed a Chapter 7 bankruptcy petition in the United States

Bankruptcy Court for the District of Massachusetts in a case captioned In re: Patricia Pierce

Fitzgerald, Case No. 19-12051. In her bankruptcy petition, she failed to identify her already-

accrued potential claims against Defendants to her creditors or bankruptcy trustee, and

consequently the State Court Action remains an un-administered asset of Plaintiff Patricia

Fitzgerald’s now-closed Chapter 7 bankruptcy estate. 1

          4.      This Court has original jurisdiction over the State Court Action under 28 U.S.C.

§ 1334 because the State Court Action is “related to” Mrs. Fitzgerald’s bankruptcy case in the

District of Massachusetts. The State Court Action is therefore removable pursuant to 28 U.S.C.

§§ 1334, 1441, and 1452.

          5.      This Notice of Removal is timely under Rule 9027 of the Federal Rules of

Bankruptcy Procedure and 28 U.S.C. § 1446. Plaintiff separately served each Defendant with a

copy of the Complaint and Summons on October 30, 2020. See Ex. 1 at 1; Ex. 2 at 1; Ex. 3 at 1.

Therefore, the deadline to file the notice of removal is November 29, 2020, and this removal is

timely.


1
 Defendants note that Plaintiff Thomas Patrick Fitzgerald separately filed for bankruptcy on April
4, 2018. See In re: Thomas Patrick Fitzgerald, Case No. 18-11233 (Bankr. D. Mass. Apr. 4, 2018).
                                                   2
             Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 3 of 9




                                         BACKGROUND

        6.      On October 26, 2020, Plaintiffs filed the State Court Action in Middlesex Superior

Court. Plaintiffs seek money damages for injuries allegedly caused by Mrs. Fitzgerald’s purchase

and use of cigarettes manufactured or sold by Defendants. See Compl. at ¶ 1 (Ex. 1). Plaintiff

Patricia Fitzgerald asserts claims for breach of warranty, negligence, civil conspiracy, and fraud

and misrepresentation. See id. at ¶¶ 37-81. Plaintiff Thomas Fitzgerald asserts a claim for loss of

consortium in conjunction with his wife’s substantive claims. See id. at ¶¶ 82-4. It is clear from

the face of the Complaint that Plaintiffs’ claims in the State Court Action accrued no later than her

diagnosis with lung cancer in April 2019. See id. at ¶ 1.

        7.      On June 17, 2019, Ms. Fitzgerald – represented by counsel – filed a petition for

Chapter 7 bankruptcy in the United States Bankruptcy Court for the District of Massachusetts. See

Voluntary Petition for Individuals Filing for Bankruptcy, In re: Patricia Pierce Fitzgerald, Case

No. 19-12051 (Bankr. D. Mass. June 17, 2019) (Ex. 4). In her bankruptcy petition, Ms. Fitzgerald

failed to disclose her potential claims against Defendants, notwithstanding her obligation to

disclose under oath (i) “[c]laims against third parties, whether or not [she had] filed a lawsuit or

made a demand for payment”; and (ii) “[o]ther contingent and unliquidated claims of every nature,

including counterclaims of the debtor and rights to set off claims.” Id. at Schedule A/B, Nos. 33-

34, at 14. Ms. Fitzgerald also “declare[d] under penalty of perjury that the information provided

is true and correct.” Id. at 6.

        8.      Pursuant to 11 U.S.C. § 541(a)(1), the commencement of Ms. Fitzgerald’s

bankruptcy case created an estate that owned “all legal or equitable interests of the debtor in

property as of the commencement of the case.” 11 U.S.C. § 541(a)(1); see also, e.g., Graupner v.

Town of Brookfield, 450 F. Supp. 2d 119, 121, 124 (D. Mass. 2006) (“As a general rule, a debtor’s



                                                 3
            Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 4 of 9




claims that have accrued as of the date the bankruptcy case commences become property of the

bankruptcy estate. . . . The debtor is responsible for disclosing all assets to the bankruptcy court,

including all contingent claims.” (citing 11 U.S.C. § 541(a)(1))). Under federal bankruptcy law,

claims that accrue prior to the filing of the bankruptcy petition – even when not disclosed – become

an asset of the debtor’s bankruptcy estate. See, e.g., Nwachukwu v. Vinfen Corp., No. CV 16-

11815-MPK, 2018 WL 1409795, at *5 (D. Mass. Mar. 21, 2018) (a debtor’s employment

discrimination claim which accrued prior to the filing of the bankruptcy petition was an asset of

the bankruptcy estate even though not originally disclosed in bankruptcy petition and not included

in schedule A/B and statement of financial affairs). Thus, Plaintiff Patricia Fitzgerald’s claims

against Defendants (which were subsequently asserted in the State Court Action) became an asset

of her Chapter 7 bankruptcy estate when she filed her bankruptcy petition.

       9.      Once a pre-petition cause of action becomes part of the bankruptcy estate, all rights

held by the debtor are extinguished unless and until the bankruptcy trustee formally abandons the

asset. See 11 U.S.C. 554(a)-(c). If a debtor fails to schedule the cause of action (i.e., does not

inform the bankruptcy court and his creditors about the potential lawsuit), the trustee is never given

the opportunity to abandon the asset, and the cause of action remains the property of the estate —

even after the close of the bankruptcy case. See 11 U.S.C. § 554(d) (“[P]roperty of the estate that

is not abandoned under this section and that is not administered in the case remains property of the

estate.”). Because Plaintiff Patricia Fitzgerald did not disclose her potential claims against

Defendants to the Bankruptcy Court, her claims could not be administered in the bankruptcy case,

and therefore they remain an un-administered asset of the bankruptcy estate – even after discharge

of the bankruptcy estate.




                                                  4
          Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 5 of 9




        10.     On June 18, 2019, the bankruptcy court appointed Mark G. DeGiacomo as the

Chapter 7 trustee. The Notice of Chapter 7 Bankruptcy Case states that “[n]o property appears to

be available to pay creditors.” June 21, 2019 Notice of Chapter 7 Bankruptcy Case, attached as

Ex. 5, at 2. On August 7, 2019, Trustee DeGiacomo noted in his Chapter 7 Trustee’s Report of

No Distribution that “there is no property available for distribution from the estate over and above

that exempted by law.” In re: Patricia Pierce Fitzgerald, Docket Entry dated Aug. 7, 2019 (Ex.

6). On October 9, 2019, the Bankruptcy Court granted a discharge of Plaintiff’s debt under 11

U.S.C. § 727. See Order of Discharge (Ex. 7). On October 15, 2019, the Bankruptcy Court entered

an order discharging the trustee. See Order Discharging Trustee and Closing Case (Ex. 8).

                                  REMOVAL IS APPROPRIATE

        11.     This Court has original jurisdiction over the State Court Action under 28 U.S.C.

§ 1334 because Plaintiff Patricia Fitzgerald’s claims in the State Court Action are “related to” a

bankruptcy case proceeding under Title 11 of the Bankruptcy Code, i.e., Mrs. Fitzgerald’s Chapter

7 bankruptcy case. See 28 U.S.C. § 1334(b) (“Except as provided in subsection (e)(2), and

notwithstanding any Act of Congress that confers exclusive jurisdiction on a court or courts other

than the district courts, the district courts shall have original but not exclusive jurisdiction of all

civil proceedings arising under title 11, or arising in or related to cases under title 11.”).

        12.     The First Circuit has recognized that the “statutory grant of ‘related to’ jurisdiction

is quite broad,” and an action is “related to” a bankruptcy proceeding if it could conceivably have

an effect on the debtor’s estate. In re Boston Reg’l Med. Ctr., 410 F.3d 100, 105 (1st Cir. 2005)

(“[B]ankruptcy courts ordinarily may exercise related to jurisdiction as long as the outcome of the

litigation ‘potentially [could] have some effect on the bankruptcy estate, such as altering debtor’s

rights, liabilities, options, or freedom of action, or otherwise have an impact upon the handling and

administration of the bankrupt estate.’”) (quoting In re G.S.F. Corp., 938 F.2d 1467, 1475 (1st Cir.
                                                   5
              Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 6 of 9




1991)); see also In re New England Compounding Pharmacy, Inc. Prod. Liab. Litig., 496 B.R.

256, 266–67 (D. Mass. 2013) (“[A] civil proceeding is related to bankruptcy [if] the outcome of

that proceeding could conceivably have any effect on the [bankruptcy] estate.”)

        13.      The State Court Action is “related to” Mrs. Fitzgerald’s Chapter 7 bankruptcy

because any recovery in that case could be used to pay unsecured creditors who received nothing

in Mrs. Fitzgerald’s bankruptcy. In re Boston Reg’l Med. Ctr., 410 F.3d at 105.

        14.      28 U.S.C. § 1452 allows a party to “remove any claim or cause of action in a civil

action . . . to the district court of the district where such civil action is pending, if such district court

has jurisdiction of such claim or cause of action under [28 U.S.C. §] 1334.” Because district courts

have “original jurisdiction” over actions that are “related to” a bankruptcy proceeding, such cases

may be removed by a party “to the district court for the district where such civil action is pending.”

28 U.S.C. § 1452(a); see also 28 U.S.C. § 1441(a) (“Generally.--Except as otherwise expressly

provided by Act of Congress, any civil action brought in a State court of which the district courts

of the United States have original jurisdiction, may be removed by the defendant or the defendants,

to the district court of the United States for the district and division embracing the place where

such action is pending.”).

        15.      Accordingly, the State Court Action may be removed to this Court pursuant to 28

U.S.C. §§ 1334(b), 1441, and 1452.

                                PROCEDURAL REQUIREMENTS

        16.      Pursuant to Federal Rule of Bankruptcy Procedure 9027(b)-(c)(1) and 28 U.S.C.

§ 1446(d), Defendants will file a copy of this Notice of Removal with the Clerk of the Middlesex

Superior Court, Middlesex County, Commonwealth of Massachusetts, and serve same to

Plaintiffs.



                                                     6
           Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 7 of 9




         17.   This Notice is signed in accordance with Federal Rule of Bankruptcy Procedure

9011.

         18.   This Notice of Removal will also promptly be served on Chapter 7 Trustee Mark

G. DeGiacomo, who was the trustee in Mrs. Fitzgerald’s bankruptcy case in the District of

Massachusetts, and the Office of the U.S. Trustee in Boston, MA.

         19.   Venue is proper in this District for removal purposes pursuant to Federal Rule of

Bankruptcy Procedure 9027(a)(1) and 28 U.S.C. § 1446(a) because this District is “the district

court of the United States for the district and division” in which the State Court Action is pending.

See also 28 U.S.C. § 101; 28 U.S.C. § 1441(a).

         20.   The State Court Action was initiated after the commencement of the bankruptcy

case; thus, this Notice of Removal is timely pursuant to the Fed. R. Bankr. P. 9027(a)(3) as it was

filed within 30 days of service. This Notice of Removal is also timely pursuant to 28 U.S.C.

§ 1446(b).

         21.   Pursuant Rule 9027(a)(1) of the Federal Rules of Bankruptcy Procedure, 28 U.S.C.

§ 1446(a), and Local Rules Nos. 5.4(f) and 81.1, certified copies of all docket entries, records, and

proceedings in the State Court Action will be electronically filed with this Court within 28 days of

the filing of this Notice of Removal.

         22.   The State Court Action is not a core proceeding within the meaning of 28 U.S.C.

§ 157(b) or Federal Rule of Bankruptcy Procedure 9027.

         23.   Defendants do not consent to entry of a final order or judgment by any bankruptcy

judge.

         24.   Removing Defendants are the only defendants in the State Court Action.

         25.   Defendants reserve the right to amend or supplement this notice of removal.



                                                 7
          Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 8 of 9




       WHEREFORE, Notice is hereby given that Defendants remove this case from the

Middlesex Superior Court, Middlesex County, Commonwealth of Massachusetts, to the United

States District Court for the District of Massachusetts.

Dated: November 19, 2020


                                                  Respectfully submitted,


                                                  /s/ Melissa Nott Davis
                                                  Melissa Nott Davis (BBO# 654546)
                                                  SHOOK , HARDY & BACON L.L.P.
                                                  125 Summer St., Suite 1220
                                                  Boston, MA 02110
                                                  Telephone: (617) 531-1411
                                                  Facsimile: (617) 531-1602
                                                  mndavis@shb.com

                                                  John M. Lyons (BBO# 569500)
                                                  SHOOK, HARDY & BACON L.L.P.
                                                  2001 Market Street, Suite 3000
                                                  Philadelphia, PA 19103
                                                  Telephone: (215) 278-2555
                                                  Facsimile: (215) 278-2594
                                                  jlyons@shb.com

                                                  Counsel for Defendants Philip Morris USA Inc.
                                                  and DeMoulas Super Markets Inc.


                                                  /s/ Christopher M. Morrison
                                                  Christopher M. Morrison (BBO# 651335)
                                                  Laura D. Gradel (BBO# 692315)
                                                  JONES DAY
                                                  100 High Street, 21st Floor
                                                  Boston, MA 02110-1781
                                                  Telephone: (617) 960-3939
                                                  Facsimile: (617) 449-6999
                                                  cmorris@jonesday.com
                                                  lgradel@jonesday.com


                                                  Counsel for Defendant R.J. Reynolds Tobacco
                                                  Company

                                                 8
          Case 1:20-cv-12070-RGS Document 1 Filed 11/19/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF (NEF) and electronic copies

will be sent to those indicated as non-registered participants on November 19, 2020.

       Additionally, Mark G. DeGiacomo, Esq. Martha Cullina, LLP (Chapter 7 Trustee) will be

served with an electronic copy. The following will be served via United States mail:


                                        John Fitzgerald
                                   Office of the US Trustee
                          J.W. McCormack Post Office & Courthouse
                             5 Post Office Sq., 10th Fl, Suite 1000
                                     Boston, MA 02109

                                     Assistant U.S. Trustee


                                                    /s/ Melissa Nott Davis
                                                    Melissa Nott Davis, Esq.




                                                9
